Title: General Orders, 6 December 1777
From: Washington, George
To: 

 

Head-Quarters, White Marsh [Pa.] Decr 6th 1777.
Parole Bennington.C. Signs Bedford. Bethlehem.


The Commissary General says he has put six day’s provisions into the hands of the division and brigade Commissaries; if therefore the troops want provisions, it must be the fault of the latter; and this want will be attended with such pernicious consequences, that no excuse will be admitted in behalf of any Commissary who fails supplying his division or brigade, but a severe example will be made of him.
The troops are to ground their arms at their alarm posts; and as soon as possible, draw and cook their provisions for to day and to morrow, and immediately set about making the best provision they can of wood and huts for to night.
The officers commanding brigades, and corps, are again called upon, to bring back from the baggage, sent off yesterday, every man who has cloathing and shoes sufficient to enable him to do duty—And to prevent the strolling and loss of men, the commanding Officer of every corps is to see, that the rolls are called every two hours, and to know where every man is.
The Q. M. Genl has stores to supply such brigades as want them—The Brigade Qr Masters, and all to whom any are issued, are to be accountable, respectively, to those of whom they receive them.
